Exhibit 10.2

 



RESTRUCTURING AGREEMENT

 

This Restructuring Agreement (this “Agreement”) is entered into effective as of
March 31, 2014, by and among Aethlon Medical, Inc., a Nevada corporation (the
“Company”), and ____________________ (the “Holder”).

 

WHEREAS, the Company and the Holder were parties to that certain Amended and
Restated 12% Series A Convertible Promissory Note executed on June 14, 2010 (the
“Note”);

 

WHEREAS, the Company issued to the Holder certain Amended and Restated Class A
Principal Common Stock Purchase Warrants, Amended and Restated Class A Common
Stock Purchase Warrants, Amended and Restated Class A-1 Common Stock Purchase
Warrants and Class B Common Stock Purchase Warrants in connection with the Note
(collectively, the “Existing Warrants”);

 

WHEREAS, the Company and the Holder desire to restructure their agreement with
respect to the Existing Warrants.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
in this Agreement, the parties hereto agree as follows:

 

1. Amendment of Warrants.

 

a. Adjustment of Exercise Price. The Exercise Price, as defined in each of the
Existing Warrants, shall be $.042.

 

b. Waiver of Anti-Dilution Rights. To the extent that any Existing Warrant
contains any provision that would act to reduce the exercise price of such
Existing Warrant if the Company were to issue any Common Stock, other than
excepted issuances specified in the applicable Existing Warrant (“Excepted
Issuances”), at a price below such exercise price, the Holder hereby agrees that
such Existing Warrant hereby is amended to remove such anti-dilution protection
and, until such Existing Warrant is no longer outstanding, the Company shall be
prohibited from issuing any Common Stock or securities convertible into or
exercisable for shares of Common Stock (or modifying, with equivalent effect,
any of the foregoing that may be outstanding), other than Excepted Issuances, at
a price below $.042.

 

c. Expiration Date of Existing Warrants. The Expiration Date, as defined in each
of the Existing Warrants, shall be July 1, 2018.

 

2. Miscellaneous.

 

a. Amendments and Waivers. The provisions of this Agreement may not be amended,
modified or supplemented, and waivers or consents to departures from the
provisions hereof may not be given, unless the same shall be in writing and
signed by the Company and the Holder.

 



1

 

 

b. Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be delivered as set forth in the
Holder’s Existing Warrants.

 

c. Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of each of the parties.

 

d. Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed will be deemed to be an original and, all of
which taken together will constitute one and the same Agreement. In the event
that any signature is delivered by facsimile transmission, such signature will
create a valid binding obligation of the party executing (or on whose behalf
such signature is executed) the same with the same force and effect as if such
facsimile signature were the original thereof.

 

e. Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of
California, without regard to principles of conflicts of law that would result
in the application of the law of another jurisdiction. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City of San Diego, for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any manner permitted
by law. Each party hereto hereby irrevocably waives, to the fullest extent
permitted by applicable law, any and all right to trial by jury in any legal
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby. If either party shall commence a proceeding to enforce any
provisions of this Agreement, then the prevailing party in such proceeding shall
be reimbursed by the other party for its attorney’s fees and other costs and
expenses incurred with the investigation, preparation and prosecution of such
proceeding.

 

f. Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their reasonable efforts to find and employ an alternative means to achieve the
same or substantially the same result as that contemplated by such term,
provision, covenant or restriction. It is hereby stipulated and declared to be
the intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.

 

[Signature page follows]

 

 



2

 

 

IN WITNESS WHEREOF, the parties have executed this Restructuring Agreement as of
the date first written above.

 

AETHLON MEDICAL, INC.

 

 

 

______________________________________

 

Name: James A. Joyce

Title: Chief Executive Officer

 

 

 

 

______________________________________

 

 

 



3

